DETAILED ACTION
Claims 1, 3-6, 9-10, 12-14, 16-19, 22-23, and 25-26 are pending and currently under review.
Claims 2, 7-8, 11, 15, 20-21, and 24 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/22/2021 has been entered.

Response to Amendment
The amendment filed 10/22/2021 has been entered. Claims 1, 3-6, 9-10, 12-14, 16-19, 22-23, and 25-26 remain(s) pending in the application.  Applicant’s amendments 

Information Disclosure Statement
It appears that two duplicate IDS submission were submitted on 10/22/2021.  Accordingly, only one of the said duplicate IDS submissions have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 12 and 25 include the recitation of “this information”, which is indefinite because there is insufficient antecedent basis for this term.  It is not clear to the examiner as to what “information” is being specifically referred to, especially because a previous instance of “information” is never recited in the aforementioned claims or independent claims.  The examiner considers the aforementioned limitation to refer to any characteristic regarding plume trajectory according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-4, 6, 9-10, 12-14, 16-17, 19, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meidani et al. (US 2018/0185961) alone, or alternatively in further view of Skibo et al. (US 2016/0274025).
Regarding claims 1 and 14, Meidani et al. discloses a method of additive manufacturing by fusing of powder material within a processing chamber with lasers wherein a plume of fume/vapor emanates from the processing area due to the high power of the laser (ie. due to interaction of the energy beam and powder material) [abstract, 0003, 0007, 0038, 0054, fig.1].  Regarding the further limitations of claim 14, Meidani et al. further teaches initially depositing a powder layer within said chamber and performing laser fusiong under shielding gas flow [0054].
Said method of Meidani et al. includes a step of purging said plumes using shielding gas flow to blow the plume away from the processing location (ie. plume entrained in gas flow) and controlling said shield gas flow direction and/or vector, wherein one of ordinary skill would have reasonably recognized that a “vector” includes both direction and magnitude, meeting the instant claimed limitation of “varying a magnitude of gas flow” and “preventing one or more energy beams from intersecting the plumes” [0041, 0054, 0058].  

Alternatively, Meidani et al. does not expressly teach that the determined plume behavior is quantified as claimed.  Skibo et al. discloses that it is known to detect and provide mapping of chemical plumes in order to desirably monitor and survey atmospheric conditions of interest [abstract, 0005, 0013].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Meidani et al. by specifically sensing and mapping said plumes of Meidani et al. to desirably monitor atmospheric conditions during additive manufacturing as taught by Skibo et al.  The examiner reasonably considers the sensing and mapping of Skibo et al. to meet the claimed limitations of sensing and quantifying as claimed.
Regarding claims 3 and 16, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  As stated previously, Meidani et al. expressly teaches controlling a gas flow direction and/or vector.
Regarding claims 4 and 17, the aforementioned prior art discloses the method of claims 3 and 16 (see previous).  Meidani et al. further teaches a plurality of shielding gas inlet nozzles pointing in different directions [0042].
Regarding claims 6 and 19, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani et al. further teaches a plurality of shielding gas outlet nozzles which can enhance outlet flow, which reasonably meets the limitation of “suction” [0034, 0042].
Regarding claims 9 and 22, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani et al. further teaches that the laser beam trajectory and shield gas flow (ie. plume) are controlled such that the laser and plume do not intersect [0022, 0058].  The examiner submits that controlling said laser trajectory as stated above reasonably meets the recitation of “steering” the energy beam.
Regarding claims 10 and 23, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani et al. does not expressly teach predicting a potential intersection between the energy beam and plume as claimed.  However, the examiner submits that the object of Meidani et al. is to utilize the shielding gas to direct the plume away from interacting with the laser beam as stated previously.  To achieve this objective, one must naturally have predicted possible intersections between the laser and plume so as to determine an appropriate direction to accordingly direct the shielding gas and plume.  See MPEP 2145(II).
Regarding claims 12 and 25, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani teaches that the processing location of the laser beam advances from the trajectory start point to the end point during a processing cycle [0058]. Meidani also teaches that the machine may also comprise a control logic to control the shielding gas flow and/or intensity based upon at least one of a process location and/or a process trajectory and/or a process advance vector [0039].  Therefore, as the controller has access to the plume trajectories, which are determined by the shielding gas glow vector and can be determined before the processing cycle begins, the controller uses this information of the known beam trajectory to determine when to change direction.
Regarding claims 13 and 26, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  Meidani teaches that the shielding gas flow vectors can be adjusted before the processing cycle is carried out [0058]. By choosing a shielding gas flow before the process begins, the path for the plumes is selected before the process.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meidani et al. (US 2018/0185961) alone or in view of Skibo et al. (US 2016/0274025) as applied to claims 1 and 14 above, and further in view of Murphree et al. (US 2018/0126650).
Regarding claims 5 and 18, the aforementioned prior art discloses the method of claims 1 and 14 (see previous).  As stated above, Meidani et al. teaches a plurality of shielding gas nozzles [0042].  However, Meidani et al. is .
Response to Arguments
The previous double patenting rejections have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 10/22/2021, regarding the rejections over Meidani et al. have been fully considered but they are not persuasive.
Applicant first argues that the newly added limitations of the independent claims are not met by Meidani et al.  The examiner cannot concur.  
Regarding the recitation of “varying magnitude of the gas flow”, the examiner notes that this limitation was contained in previous dependent claims 2 and 15, the rejections of which have been affirmed by the PTAB.  Accordingly, the current rejections over Meidani et al. regarding this limitation are maintained on res judicata.  See MPEP 2190.
Regarding the recitation of “determining the trajectory of the plumes by sensing/modeling to quantify a behavior of the plumes”, the examiner notes that all of the aforementioned limitations except for quantifying a plume behavior were previously affirmed by the PTAB.  Again, the current rejections over Meidani et al. regarding this limitation are accordingly maintained on res judicata.  See MPEP 2190.  The examiner further submits that the feature of quantification of the plumes would have further naturally flowed from the disclosure of Meidani et al.  Specifically, Meidani et al. already teaches controlling the plume purge away from processing areas (ie. lasers).  Accordingly, a trajectory of the plumes would naturally have to be sensed/modelled to at least some degree as a result of the method of Meidani et al., wherein even a consideration of “the gas flow is away from processing areas, wherein the plume is carried by said gas flow, and laser processing areas are given a value of “0” while non-laser processing areas are given a value of “1” arbitrarily” reasonably meets the limitation of “modelling” according to broadest reasonable interpretation as would have been recognized by one of ordinary skill.  Alternatively, this limitation is further obvious in view of Skibo et al. as stated above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.